DETAILED ACTION
	Claims 1-15 have been examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	Claims 1-15 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-15 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Jin, et al., A Hybrid and Adaptive Tool-Path Generation Approach of Rapid Prototyping and Manufacturing for Biomedical Models, Computers in Industry, volume 64 (3), 2013, pp. 1-21 fails to expressly teach:
	Claim 1’s "...based on the transparency level of the build material, inferring..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 10. Specifically, the closest prior art of Jin, et al. fails to expressly teach:
	Claim 10’s "... based on the transparency level of the build material, infer..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 15. Specifically, the closest prior art of Jin, et al. fails to expressly teach:
	Claim 15’s "... based on the transparency level of the build material, infer..."

	Only to the extent that these limitations (specifically as defined above) are not found in the prior art of record is the present case allowable over the prior art.

Relevant Art
	Art that is relevant to this action, but not cited is the following:

Smith, Robust Geometric Methods for Surface Modeling and Manufacturing, Doctoral Thesis, University of California at Berleley, 2004, pp. 1-278

Chen, et al., Inferring Analogous Attributes, Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2014, pp. 1-8

Su, et al., Estimating Image Depth Using Shape Collections, ACM Transactions on Graphics, Volume 33, Issue 4, July 2014, Article No.: 37, pp. 1-11

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
05 JUL 2022